Citation Nr: 9930575	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-14 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a right elbow 
disorder.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1994, with eleven years of prior active service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 1997, when it was remanded for 
additional evidentiary development.  It has now been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has not presented evidence showing that he 
suffers from a chronic sinusitis disability or that he has 
experienced continuous symptomatology indicative of sinusitis 
since his discharge from service.

2.  The veteran has not presented evidence showing that he 
suffers from a chronic and current right elbow disability.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
chronic sinusitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for entitlement to service connection for a 
right elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection is warranted for 
chronic sinusitis and a right elbow disorder.  He asserts 
that both disabilities had their incurrence during active 
service.


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that his 
claim for entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).


Entitlement to service connection for chronic sinusitis.

History and facts

Records reflecting the general medical examinations conducted 
upon entrance onto and discharge from the veteran's early 
service periods show that his sinuses were considered to have 
been normal upon clinical examination in June 1960, October 
1960, October 1965, August 1969, May 1973, August 1983, and 
March 1986.  The veteran did not report or complain of any 
sinus problems during these examinations either.  

Treatment records dated in 1989 reflect several upper 
respiratory/viral infections.  Diagnoses of rhinitis and 
sinusitis were considered and the veteran was referred for an 
allergy consultation.  Records reflecting the allergy 
consultation show that the veteran tested positive for common 
allergies, including dust mites.  A sinus film series was 
interpreted as showing right frontal sinusitis and a 
retention cyst.  The retention cyst resolved upon treatment, 
however and another film series in February 1990 was 
interpreted as showing no evidence of a cyst or sinusitis.  

The report reflecting the periodic physical examination 
conducted in March 1990 shows that while the examiner deemed 
the veteran's sinuses to have been normal, his mouth and 
throat were deemed abnormal as a moderate amount of postnasal 
drip was noted.  On the medical history portion of the 
examination, the veteran indicated he had had and/or 
currently had sinusitis.  He also described his health as 
"excellent" and noted that he did not take any medication.

Medical records in November and December 1991 reflect further 
upper respiratory infections, with diagnoses ranging from 
bronchitis to pharyngitis and sinusitis.  In May 1992, he was 
treated for an upper respiratory infection which the 
physician described as related to seasonal allergies.  In 
March 1993, he was again treated for a "mild upper 
respiratory infection."  

The report of an October 1993 general medical examination 
conducted prior to the veteran's retirement from service 
reflects abnormal sinuses upon clinical examination.  The 
examiner was not a physician, but rather a physician's 
assistant.  The physician's assistant presented a diagnosis 
of "chronic sinusitis."  On the medical history portion of 
the report, the veteran described his health as 
"satisfactory," and noted that he was taking two different 
medications to control his sinusitis.  The physician's 
assistant noted that the veteran's medical history had been 
reviewed, but that there were no current disabilities.

The veteran filed the instant claim for entitlement to 
service connection for chronic sinusitis in January 1994.  In 
connection with the claim, the RO arranged for a VA general 
medical examination in May 1994.  The RO did not provide the 
examiner with the veteran's claims file or service medical 
records, however.  According to the examination report, the 
veteran's nose, sinuses, mouth, and throat were essentially 
normal.  There was no rhinorrhea, no obvious stuffiness or 
congestion, no tenderness on pressure of the maxillofacial 
sinus areas.  The veteran's complaints were of discharge, 
post nasal drip and occasional rhinorrhea.  The examiner 
deemed that the veteran's history was more consistent with a 
diagnosis of allergic rhinitis.  The veteran underwent 
another VA examination in June 1994 with reference to other 
disabilities.  However, the examiner noted in passing that 
the veteran was being followed at the Albuquerque VA Medical 
Center for allergic rhinitis and was taking medication for 
rhinitis.

Outpatient treatment records from the VA Medical Center were 
submitted by the veteran.  According to these records, the 
veteran took prescription medication for control of 
rhinorrhea.  An October 1994 maxillary sinus series showed an 
abnormal air fluid level in the left maxillary sinus, but 
otherwise normal sinuses.  The diagnosis was non-allergic 
rhinitis.  A January 1995 record shows treatment for an upper 
respiratory infection which was assigned a diagnosis of 
sinusitis.  Later 1995 treatment reports show the 
prescription of an inhaler, as well as additional oral 
medication for the control of rhinitis symptomatology.  

Pursuant to the Board's remand, the veteran underwent another 
VA examination in July 1998.  Although the examiner noted 
that "medical records were reviewed," it would appear that 
none of the service medical records were available for review 
and that the examiner relied upon the veteran's own history 
and the recent VA outpatient treatment reports.  Upon 
examination, the veteran's mouth, hypopharynx, ears and neck 
were normal  There was a spur and deviation to the left upon 
examination of the nose.  A sinus series was obtained as 
well.  These were interpreted as showing clear paranasal 
sinuses.  The maxillary, ethmoid, sphenoid, and frontal 
sinuses were normal with no evidence of air fluid levels or 
chronic disease.  When compared to the July 1994 films, no 
changes were noted.  Another sinus series was obtained in 
October 1998.  These films were interpreted as showing 
isolated left maxillary sinusitis.  


Analysis

As set forth above, the veteran has the burden of submitting 
evidence sufficient to justify a belief that his claim of 
entitlement to service connection for chronic sinusitis is 
well grounded, or plausible.  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  

In this case, the nature of the disability claimed, 
sinusitis, may have caused some confusion.  By its nature, 
sinusitis can be chronic, or can be acute and transitory.  
Governing regulation requires that sinusitis be confirmed 
upon X-ray for service connection to be warranted.  38 C.F.R. 
§ 4.97, General Rating Formula for Sinusitis.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period, see 38 C.F.R. §§ 3.307, 3.309) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Thus, because of the rather unique nature of the disease of 
sinusitis, whether the veteran has a current, chronic 
sinusitis disability, must be shown in addition to whether 
the chronic disability had its inception in service, and 
whether a nexus to service exists.  Sinusitis is not one of 
the diseases defined as chronic in 38 C.F.R. § 3.309.  Thus, 
chronicity must be medically demonstrated in the record or 
continuity of symptomatology must be shown for a claim of 
service connection for chronic sinusitis to be deemed well 
grounded.  

In this case, the veteran's service medical records show 
diagnosis and treatment of sinusitis during the veteran's 
last period of service.  Active sinusitis affecting the right 
frontal sinus was confirmed by X-ray in 1989.  However, upon 
treatment, the sinusitis resolved and X-rays taken in 1990 
showed no evidence of sinusitis.  No further X-ray studies or 
similar tests were conducted during service, despite an 
apparent recurrence of the sinusitis symptoms in November 
1991, May 1992, and March 1993.  

Subsequent to service, the veteran's medical records and the 
X-ray test results show what could be described as a series 
of separate sinus infections, rather than a chronic on-going 
disability.  In fact the sole medical diagnosis of "chronic 
sinusitis" contained in the record was rendered by a 
physician's assistant in conjunction with the October 1993 
general medical examination.  It does not appear that the 
physician's assistant relied upon contemporaneous X-ray films 
or upon the consultation of a medical doctor in reaching the 
conclusion that the veteran suffered from chronic sinusitis.  
The veteran has not presented other medical evidence tending 
to show that he suffers from chronic sinusitis, that is 
sinusitis which is ongoing, does not resolve with treatment, 
and is manifest on X-ray films or similar test studies.  In 
this case, the X-ray evidence of record tends to support the 
conclusion that the veteran has suffered from a series of 
separate, acute sinus infections, as the 1989 X-ray report 
reflects right frontal sinusitis, but the 1990 report does 
not.  Similarly, post-service, the October 1994 X-ray 
evidence shows an abnormal air fluid level in the left 
maxillary sinus, while the July 1998 X-ray series showed 
normal sinuses, including the maxillary sinus.  In October 
1998, several months later, however, it appeared as though 
the veteran again had some isolated left maxillary sinusitis.  
There is no medical opinion contained in the record which 
tends to connect the left maxillary sinusitis which 
apparently occurred on two separate occasions with the right 
frontal sinusitis in service, nine years previously.

The Board is cognizant of the veteran's contentions and those 
of his representative to the effect that the veteran has 
proffered his own statements regarding continuity of 
symptomatology since service.  While the veteran's sincerity 
in pressing his claim is clear, since he is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, while he is 
competent to testify as to the type of symptomatology he has 
had, as well as the continuity of such symptomatology, he is 
not competent to attribute his symptomatology to chronic 
sinusitis rather than rhinitis or acute upper respiratory 
infections as such a determination requires medical 
expertise.

Therefore, based on its review of the relevant evidence in 
this matter, and for the preceding reasons and bases, it is 
the decision of the Board that the veteran not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
entitlement to service connection for chronic sinusitis is 
well grounded.  Entitlement to service connection is 
accordingly denied.

The veteran's representative has requested another remand on 
the grounds that the VA examination previously requested by 
the Board in its July 1997 remand was not conducted to the 
Board's specifications in that the VA examiner apparently did 
not review the veteran's service medical records and did not 
provide a discussion reconciling the various diagnoses 
contained in the records.  In support of this request, the 
representative has cited Stegall v. West, 11 Vet. App. 268 
(1998), which mandates that when the RO fails to fully 
complete the development ordered by the Board, another remand 
in order.  In the ever-evolving jurisprudence regarding well-
grounded claims and the VA's duty to assist, however, the 
Court has most recently held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, 
in the absence of a well-grounded claim for entitlement to 
service connection for sinusitis, the Board is precluded from 
remanding the veteran's case for further development.  We can 
only note that the previous remand was in congruence with the 
law as it stood then and hold that any extra, unwarranted 
assistance the veteran has received constituted harmless 
error.

The Board observes, by way of dicta, that the evidence tends 
to show the existence of a current rhinitis disability for 
which the veteran takes antihistamines and decongestants and 
utilizes an inhaler; that a similar disability is reflected 
in the veteran's service medical records; and that a positive 
medical opinion could provide nexus evidence of medical 
linkage between the condition shown in service and the 
current disability.  The veteran may wish to consider seeking 
out such evidence and filing such a claim.


Entitlement to service connection for a right elbow disorder.

History and facts

The veteran's service medical records do not reflect any 
complaints or treatment for injury to the right elbow.  The 
reports reflecting the periodic general medical examinations 
are negative for complaints or findings pertinent to a right 
elbow disorder.  

The report of the general medical examination conducted in 
October 1993 prior to the veteran's retirement from service 
reflects the veteran's complaint of "some stiffness in right 
elbow," however.  On the medical history portion of the 
examination report, the veteran checked that he had had 
and/or had at that time a painful or "trick" shoulder or 
elbow.  He also checked that he did not know whether he had 
had arthritis, rheumatism, or bursitis.  The physician's 
assistant who conducted the examination noted that the 
veteran's history had been reviewed but that no current 
disability was present.  Upon clinical examination, the 
veteran's upper extremities and musculoskeletal system were 
deemed to have been normal.

Recent VA treatment reports do not reflect on-going 
complaints or treatment for right elbow problems although 
according to the veteran's written assertions, he experiences 
constant right elbow pain.  

The veteran underwent a VA orthopedic examination in 
conjunction with this claim in July 1998.  During the 
examination, the veteran explained that he had experienced a 
sudden onset of pain about the posterolateral aspect of his 
right elbow in 1993.  He could not recall a specific injury 
however, and speculated that he may have overexerted the 
elbow in physical training.  He recalled that he had not 
received any specific treatment and that the pain had 
subsided spontaneously after about three days.  He further 
reported to the examiner that since 1993, the same symptoms 
had recurred on approximately two occasions.  Each time, the 
pain lasted about one to two days, he had not taken any 
medication, and the pain had subsided spontaneously.  He 
stated he had not had right elbow symptomatology in the past 
year.

Upon clinical examination, the examiner noted that the 
veteran was in no discomfort as far as his right upper 
extremity and elbow was concerned and that the veteran was 
right handed.  Both upper extremities were symmetrical.  His 
active and passive range of elbow motion was 0 to 135 degrees 
bilaterally.  The elbow motion was smooth and painless.  
There was no swelling, tenderness, or evidence of free fluid 
accumulation with in the elbow or synovial thickening.  There 
was no tenderness on deep palpation over the radial fossa, 
over the olecranon or coronoid process, and no tenderness was 
found on deep palpation of either the medial or lateral 
condylar and epicondylar areas of the distal humerus.  There 
was no tenderness on deep palpation about the superficial 
aspect of the median, ulnar, or radial nerves in the cubital 
fossa.  The deep tendon reflexes were bilaterally equal and 
normal.  There was no sensory or motor deficit of any nature 
in either of the two upper extremities.  The veteran's grip 
strength as measured by a dynamometer was 45 kilograms on the 
right side and 40 kilograms on the left.  There were no 
trophic changes anywhere in the right arm.

X-ray studies were taken and compared with films taken in 
July 1994.  The examiner commented that there was no evidence 
of any specific bony problems in either of the two views of 
the same elbow over a four-year interval.  Furthermore, in 
the examiner's opinion, there did not appear to be any 
evidence of any epicondylar changes nor any evidence of any 
degenerative joint disease within the elbows.  In essence, 
the examiner concluded, the veteran's right elbow was normal 
upon both clinical and radiological examination.

The examiner concluded the report with the following 
comments:

The history as given by this patient is 
that of possibly a mild strain at the 
elbow.  He has symptoms that were 
fleeting and resolved fairly quickly 
without any specific treatment.  There 
are no positive findings on today's 
examination, either clinically or 
radiologically, and I do not believe that 
there is any evidence to suggest that 
this patient has any type of a chronic 
problem within this elbow and certainly 
there appears to be no relationship to 
his service activities and his 
complaints.  This specifically with 
respect to the fact that his service was 
completed in 1994, that this patient 
tells me he has had similar problems on 
one or two occasions thereafter and 
those, too, subsided spontaneously.  I do 
not recommend any type of active 
treatment for his occasional discomfort 
in this elbow as historically complained 
of today.



Analysis

As set forth above, a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The United States Court of Veterans Appeals has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The most recent evidence of record pertaining to the 
condition of the veteran's right elbow consists of the July 
1998 VA examination report.  The report also happens to be 
the most comprehensive evidence of record, as the July 1998 
VA examination represents the only medical evaluation 
conducted by an orthopedic specialist contained in the 
record.  According to this report, the veteran's right elbow 
was normal upon both clinical and radiological examination.  
Furthermore, the examiner presented an informed, expert 
medical opinion that the veteran's previous right elbow 
complaints had likely represented acute and transitory right 
elbow strains.  

The only evidence of record tending to show the presence of a 
current right elbow disability is the veteran's own 
statements made in support of this claim to the effect that 
he experiences constant pain in his right elbow.  These 
statements must be contrasted against the medical history he 
related to the VA examiner, to the effect that he had 
experienced several separate episodes of pain lasting for two 
to three days each, with the last one in a years previous to 
the examination.  While the veteran's sincerity in pressing 
his claim is clear, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu, supra.  

The evidence of record reflecting recent complaints and 
medical treatment does not contain medical evidence tending 
to show that the veteran suffers from a current disability 
involving is right elbow.  Although his reported history 
indicates he has suffered from acute conditions, which the VA 
examiner has postulated were strain-related, there is no 
showing of a current right elbow disability.  Following a 
review of the evidence of record, the Board can only conclude 
that the veteran's claim for entitlement to service 
connection for a right elbow disability is not well grounded.  
He has failed to present evidence demonstrating the presence 
of a critical element required for a well-grounded claim as 
he has not shown the presence of a current disability 
involving his right elbow.  Brammer, supra.  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, the veteran has failed to bear 
this threshold evidentiary burden.  In the absence of a well-
grounded claim for the benefits sought, his appeal must be 
denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for chronic sinusitis is denied.

Service connection for a right elbow disorder is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






